     Case: 1:19-cr-00277 Document #: 7 Filed: 04/16/19 Page 1 of 1 PageID #:21

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                          Case No.: 1:19−cr−00277
                                                            Honorable Jeffrey Cole
Concepcion Malinek
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 16, 2019:


        MINUTE entry before the Honorable Jeffrey Cole:as to Concepcion Malinek : In
light of the information provided by the defendant in her financial affidavit filed 4/8/19,
the evidence presented by the government both in the complaint and at the hearing, and
the information contained in the Pretrial Services report, the defendant's motion for the
appointment of counsel from the Federal Defender program is denied with the following
exception: the services performed by Mr. Raymond Pijon through and including 4/16/19
are to be covered under the Criminal Justice Act. The court wishes to thank Mr. Pijon for
the valuable and excellent services he provided. While it is true that "[m]embership in the
bar is a privilege burdened with conditions,...[and that lawyers are] received into that
ancient fellowship for something more than 'private' gain,'" People ex rel. Karlin v. Culkin
248 N.Y. 465, 470−471, 162 N.E. 487, 489(1928)(Cardozo, C.J.), the efforts of Mr. Pijon
exceeded what was required and expected of him under the limited appointment. Mailed
notice (jms, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
